780 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)UNITED STATES OF AMERICA, Plaintiff-Appellee,v.AMERICAN PHARMACEUTICAL ASSOCIATION AND MICHIGAN STATEPHARMACEUTICAL ASSOCIATION, Defendants-Appellants.
85-1123
United States Court of Appeals, Sixth Circuit.
11/14/85

REMANDED
W.D.Mich.
ORDER
BEFORE:  MERRITT, MARTIN, and WELLFORD, Circuit Judges.


1
This matter is before the court upon the joint motion of the parties to remand this case to the United States District Court for the Western District of Michigan, Southern Division.


2
It appearing that the district court would entertain a motion to modify judgment if the appeal were remanded,


3
It is ORDERED that the motion be and hereby is granted.  See, First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir. 1976).